      3:19-cv-03376-JMC          Date Filed 06/02/20   Entry Number 25       Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

BISHOP RUBEN DEWAYNE,               )
                                    )              Civil Action No.: 3:19-cv-03376-JMC
                   Plaintiff,       )
                                    )                      ORDER AND OPINION
            v.                      )
                                    )
J.P. MORGAN MORTGAGE                )
ACQUISITION CORP., and              )
MORTGAGE ELECTRONIC                 )
REGISTRATION SYSTEMS, INC.,         )
                                    )
                   Defendants.      )
___________________________________ )

       Plaintiff Bishop Ruben DeWayne filed this pro se action seeking to prevent a foreclosure

action in Massachusetts. This matter was referred to the United States Magistrate Judge for pre-

trial handling in accordance with 28 U.S.C. § 636(b) and Local Rule 73.02 (D.S.C.). On January

3, 2020, the Magistrate Judge issued a Report and Recommendation (“Report”) recommending the

court dismiss this action with prejudice. (ECF No. 17.) This review considers Plaintiff’s

Objections to the Report (“Objections”), filed January 10, 2020. (ECF No. 20.) For the reasons

set forth herein, this court ACCEPTS the Magistrate Judge’s Report and thereby DISMISSES the

action with prejudice.

            I.      RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

       The court concludes upon its own careful review of the record that the factual and

procedural summation in the Magistrate Judge’s Report is accurate, and the court adopts this

summary as its own. (See ECF No. 17.) The court recites only the facts which are relevant to the

analysis of Plaintiff’s Objections.




                                               1
      3:19-cv-03376-JMC        Date Filed 06/02/20      Entry Number 25        Page 2 of 4




       Plaintiff’s initial Complaint asserts Defendants commenced a foreclosure action against

him and he was facing foreclosure on December 9, 2019. (ECF No. 1.) On November 1, 2019,

Plaintiff filed a lawsuit against Defendants and moved for a temporary restraining order in the

Massachusetts Land Court, Suffolk County, which Defendants removed to the United States

District Court for the District of Massachusetts on November 15, 2019. DeWayne v. JP Morgan

Mortgage Acquisition Corporation, C/A No. 1:19-cv-12360-RGS (D. Mass.). Plaintiff, as a South

Carolina resident, filed a motion to change venue to this court, and that motion was denied in the

District of Massachusetts on December 3, 2019. Id. at ECF No. 11. That same day, Plaintiff filed

suit in this court seeking the same relief he seeks in the action pending in the District of

Massachusetts, including a temporary restraining order, and asking this court to order the change

of venue that was denied in the District of Massachusetts. (ECF No. 1 at 5.)

       In the Motion for Temporary Restraining Order, Plaintiff asked the court to prohibit the

Defendants from foreclosing on real property in Dorchester, Massachusetts. (ECF No. 4 at 2.)

The Magistrate Judge issued an Order and Report and Recommendation on December 6, 2019,

recommending that Plaintiff’s Motion for Temporary Restraining Order be denied because he

failed to show a likelihood of success on the merits. (ECF No. 9.)

                         II.     LEGAL STANDARD AND ANALYSIS

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina.       The Magistrate Judge makes only a

recommendation to this court.       The recommendation has no presumptive weight.             The

responsibility to make a final determination remains with this court. See Matthews v. Weber, 423

U.S. 261, 270-71 (1976). This court is charged with making a de novo determination of those

portions of the Report to which specific objections are made, and the court may accept, reject, or



                                                2
      3:19-cv-03376-JMC          Date Filed 06/02/20      Entry Number 25         Page 3 of 4




modify, in whole or in part, the Magistrate Judge’s recommendation, or recommit the matter with

instructions. See 28 U.S.C. § 636(b)(1).

       Objections to a Report and Recommendation must specifically identify portions of the

Report and the basis for those objections. Fed. R. Civ. P. 72(b). “[I]n the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.’”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005) (quoting Fed. R. Civ.

P. 72 advisory committee’s note). Failure to timely file specific written objections to a report will

result in a waiver of the right to appeal from an Order from the court based upon the Report. 28

U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 155 (1985); Wright v. Collins, 766 F.2d 841

(4th Cir. 1985); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). If the petitioner fails

to properly object because the objections lack the requisite specificity, then de novo review by the

court is not required.

       Because Plaintiff is a pro se litigant, the court is required to liberally construe his

arguments. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). The court addresses those

arguments that, under the mandated liberal construction, it has reasonably found to state a claim.

Barnett v. Hargett, 174 F.3d 1128, 1133 (10th Cir. 1999).

       Plaintiff’s Objections generally describe the Magistrate Judge’s Report as “clearly

erroneous and contrary to the law,” without providing substantive support for these assertions.

(ECF 20 at 1.) Moreover, Plaintiff’s vague Objections do not respond to the Magistrate Judge’s

determination that Plaintiff’s action should be dismissed as a duplicate claim. In fact, Plaintiff

does not make any specific reference to the Report at all. Thus, Plaintiff has not met the specificity

requirement per the Federal Rules of Civil Procedure. Fed. R. Civ. P. 72(b). Accordingly, the



                                                  3
      3:19-cv-03376-JMC         Date Filed 06/02/20      Entry Number 25       Page 4 of 4




court does not need to conduct a de novo review and instead must “only satisfy itself that there is

no clear error on the face of the record in order to accept the recommendation.” Diamond, 416

F.3d at 315. The court does not find clear error and accepts the Report by the Magistrate Judge.

                                      III.    CONCLUSION

       Based on the aforementioned reasons and a thorough review of the Report of the Magistrate

Judge and the record in this case, the court ACCEPTS the Report of the Magistrate Judge and

finds the Report provides an accurate summary of the facts and law and does not contain clear

error. (ECF No. 17.) It is therefore ordered that Plaintiff’s Complaint is DISMISSED with

prejudice. As a result of this dismissal, both the December 6, 2019 Report and Recommendation

(ECF No. 9) and Plaintiff’s Motion for Temporary Restraining Order (ECF No. 4) are deemed

MOOT.

       IT IS SO ORDERED.



June 2, 2020
Columbia, South Carolina                                    United States District Judge




                                                4
